DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of Provisional Application No. 62/789,979, filed 1/08/2019 is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on 3/09/2021, 12/29/2020, 7/14/2020, 7/02/2020, 3/09/2020, and 2/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 18-20, 23, 25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20190122393 A1) (hereinafter Sinharoy) in view of Yip et al. (US 20210014293 A1; priority to Provisional application No. 662/655,987, filed on 4/11/2018). 
Regarding claim 13, Sinharoy discloses:
A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: [See Sinharoy, ¶ 0011, 0040 discloses the use of a non-transitory computer readable medium storing instructions and executable by a computer processor.]
receive 2D video images that comprise patch image data for a compressed point cloud; [See Sinharoy, ¶ abstract, 0006, 0087-0088, 0090 discloses obtaining a set of two-dimensional frames including a set of patches that represent geometry of a three-dimensional point cloud.]
receive occupancy information for the 2D video images; [See Sinharoy, ¶ 0067, 0079, 0084-0086, Fig. 6A discloses receiving an occupancy map which indicates the location of valid pixels within each frame.]
receive auxiliary information for patches of the compressed point cloud packed into the 2D video images, [See Sinharoy, ¶ 0086, 0089-0093 discloses that a patch generator may generate auxiliary patch information, wherein the auxiliary patch information comprises metadata regarding the patches.  Particularly, information such as spatial position offsets, depth offset, location of a patch in a video frame, size of the patch (height and width of the patch), index of the projection plane, and the like).]
determine based on the occupancy information and the auxiliary information, portions of the 2D video images that correspond to respective patches of the compressed point cloud; [See Sinharoy, ¶ 0052, 0079, 0090-0093, 0105,  discloses determining 2D frames that correspond to three dimensions of a point cloud.]
While Sinharoy discloses projecting and mapping points of a 3D point cloud onto a 2D frame to form patches, and correspondingly that auxiliary patch information is able to be signaled for indicating a plurality of patch attributes or characteristics, Sinharoy does not appear to explicitly disclose:
wherein the auxiliary information is formatted using a header and data syntax, and wherein the header comprises timing information for data portions of the auxiliary information;
However, Yip discloses:
wherein the auxiliary information is formatted using a header and data syntax, and wherein the header comprises timing information for data portions of the auxiliary information; [See Yip, ¶ 0029-0030, 0069, 0071, 0113-0120 discloses splitting a bitstream into different PCC units (together with header metadata).  Descriptions of the dissociated bitstream carried in each unit clearly signaled in the header of each unit, including the type of the data component, as well as an identifier for the PCC frame for which the unit is applicable for (a frame counter).  Other information such as the type of encoder used to encode the unitized data, encoder tool parameters, arrival time/removal time (for auxiliary patch information, occupancy information) as well as time stamps and other setting parameters applicable to the data is also carried in the unit as metadata.]
reconstruct a first 3D representation of the point cloud at a first moment in time based on patches extracted from the 2D video images that are determined to correspond to the first moment in time based on the timing information included in the header; and [See Yip, ¶ 0069-0070 discloses reconstructing (reconfiguring, wherein a reconstruction implies the formation of a 3D image from signaled patch information) a PCC AU using information (metadata) from a high level PCC contents file box, and/or a timed metadata track describing an association between parallel component streams (tracks).  The electronic device may configure a stream header of a component stream to include an identifier of data included in each component stream. The electronic device may separately designate meta data for describing information associated with various component streams in a meta data track in which a time to describe a relationship between a PCC header or a component stream sample for each PCC time stamp is designated. The metadata may be information for describing, for example, a relationship between component streams.]
reconstruct a second 3D representation of the point cloud at a second moment in time based on patches extracted from the 2D video images that are determined to correspond to the second moment in time based on the timing information included in the header. [See Yip, ¶ 0069-0070 discloses reconstructing (reconfiguring, wherein a reconstruction implies the formation of a 3D image from signaled patch information) a PCC AU using information (metadata) from a high level PCC contents file box, and/or a timed metadata track describing an association between parallel component streams (tracks).  The electronic device may configure a stream header of a component stream to include an identifier of data included in each component stream. The electronic device may separately designate meta data for describing information associated with various component streams in a meta data track in which a time to describe a relationship between a PCC header or a component stream sample for each PCC time stamp is designated. The metadata may be information for describing, for example, a relationship between component streams.  Hence, time stamp information is designated which describes the interrelationships between component stream headers.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with point cloud compression technologies and would have understood, as evidenced by Yip, that in order to allow for changing an ordering of PCC units for delivery, splitting a bitstream into different PCC units (together with header metadata) and providing descriptions of the dissociated bitstream carried in each unit in the header of each unit would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a dissociated bitstream topology as taught by Yip in the system of Sinharoy in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 18, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Yip discloses:
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to: 
determine, based on the timing information, a first set of encoded data portions corresponding to the first 3D representation at the first moment in time; [See Yip, ¶ 0069-0070 discloses separately designating meta data for describing information associated with various component streams in a meta data track in which a time to describe a relationship between a PCC header or a component stream sample for each PCC time stamp is designated.]
determine, based on the timing information, as second set of encoded data portions corresponding to the second 3D representation at the second moment in time; and [See Yip, ¶ 0069-0070 discloses separately designating meta data for describing information associated with various component streams in a meta data track in which a time to describe a relationship between a PCC header or a component stream sample for each PCC time stamp is designated.]
decode, in parallel, the first and second encoded data portions. [See Yip, ¶ 0063-0064, 0068, 0070 discloses separating and decoding a PCC bitstream into parallel point cloud data component streams.]

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “a device” rather than “a non-transitory computer readable medium”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Sinharoy discloses:
A device comprising: 
a display; [See Sinharoy, Fig. 3 illustrates a display (355).]
one or more processors; and a memory storing program instructions, that when executed by the one or more processors, cause the one or more processors to: [See Sinharoy, Fig. 3 illustrates a processor (340), and memory (360).]
Yip discloses:
determine, based on the timing information, an ordering of the patches for two or more three-dimensional (3D) frames of the point cloud at two or more moments in time; [See Yip, ¶ 0062, 0068 discloses a bitstream dissociated into different PCC units together with header metadata.  More so, that the data in each unit can be identified (data component type, frame count, etc.) from explicit signaling, and as a result the ordering of PCC units can be changed for delivery.]

Regarding claim 20, Sinharoy in view of Yip discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim.
Sinharoy discloses:
further comprising: a user interface to the device, [See Sinharoy, Fig. 3 illustrates “input” (350).] wherein the program instructions, further cause the one or more processors to: 
determine, in response to a skip operation being indicated via the user interface, patches corresponding to a non-consecutive 3D frame, wherein the patches for the non-consecutive 3D frame are located using the timing information; and [See Sinharoy, ¶ 0080 discloses that if one or more points overlap, the various surfaces or objects that are represented by the points that are overlapped can miss projection from 3-D space to 2-D frame. Therefore, when the at least two frames 510 are reconstructed at reconstruction 540, the point cloud 502 b will be reconstructed with holes corresponding the points that were skipped in the projection.
reconstruct a third 3D representation of the point cloud at the non-consecutive 3D frame as indicated in the skip operation based on the determined patches. [See Sinharoy, ¶ 0080 discloses reconstructing a 3D object, represented by a point cloud based on determined “skipped” patches in the projection.]

Regarding claim 23, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Sinharoy discloses:
wherein the auxiliary information indicates:
respective sizes of bounding boxes for the patches and respective locations of the bounding boxes in the 2D video image frames; or respective locations or characteristics of the patches in a 3D reconstructed version of the point cloud. [See Sinharoy, ¶ 0108-0109 discloses that coordinates of a 2D bounding box may be encoded to indicate top-left and bottom-right coordinates as well as height and width of the bounding box.  Further, that the bounding box coordinate information is transmitted from encoder to decoder via auxiliary patch information.]

Regarding claim 25, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Yip discloses:
wherein the header included in the auxiliary information corresponds to multiple data portions corresponding to multiple patch images in multiple ones of the video images. [See Yip, ¶ 0060-0061 discloses that a header of each PCC AU may clearly include a description of a divided bitstream carried in the PCC AU.]

Regarding claim 27, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Yip discloses:
wherein the header indicates a patch order count for patches with associated auxiliary information included in one or more data portions corresponding to the header. [See Yip, ¶ 0062, 0068 discloses a bitstream dissociated into different PCC units together with header metadata.  More so, that the data in each unit can be identified (data component type, frame count, etc.) from explicit signaling, and as a result the ordering of PCC units can be changed for delivery.]

Regarding claim 28, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Sinharoy discloses:
wherein at least one of the data portions associated with the header comprise:
a flag indicating the at least one data portion is a last data portion that corresponds to the header. [See Sinharoy, ¶ 0131 discloses that a data portion corresponding to a missed points patch within a frame can be added to a last position in a list of patch information sent to a decoder (in a header, as above discussed).]

Regarding claim 30, this claim recites analogous limitations to claim 19 in the form of “a method” rather than “a device”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Claims 14, 16, 21, 24, 26, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy in view of Yip in view of Graziosi (US 20200204808 A1) (hereinafter Graziosi). 
Regarding claim 14, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Sinharoy in view of Yip does not appear to explicitly disclose:
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to: 
receive a request to reconstruct a non-consecutive 3D frame of the point cloud at a third moment in time without reconstructing one or more preceding 3D frames of the point cloud at one or more preceding moments in time that immediately precede the third moment in time;
determine, based on the timing information, patches corresponding to the non-consecutive 3D frame at the third moment in time; and
 reconstruct a third 3D representation of the point cloud at the third moment in time based on patches extracted from the 2D video images that are determined to correspond to the non-consecutive 3D frame at the third moment in time. 
However, Graziosi discloses:
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to: 
receive a request to reconstruct a non-consecutive 3D frame of the point cloud at a third moment in time without reconstructing one or more preceding 3D frames of the point cloud at one or more preceding moments in time that immediately precede the third moment in time; [See Graziosi, ¶ 0082 discloses bi-directional prediction implemented using two separate structures (lists) for storing past and future information such as patch information and/or metadata information, and when performing prediction the prediction is able to be made using past information and/or future information.]
determine, based on the timing information, patches corresponding to the non-consecutive 3D frame at the third moment in time; and [See Graziosi, ¶ 0025 discloses generating auxiliary information such that a patch may be temporally correlated to a patch in a previous frame of a frame that is five frames ago.  Hence, determining temporally corresponding patches, and a “non-consecutive” frame in that the frames are not necessarily sequential (five frames in the past).]
 reconstruct a third 3D representation of the point cloud at the third moment in time based on patches extracted from the 2D video images that are determined to correspond to the non-consecutive 3D frame at the third moment in time. [See Graziosi, ¶ 0024 discloses auxiliary information being signaled which indicates how to generate 2D images and how to reconstruct the 2D images from the 3D image or vice versa.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with point cloud compression technologies and would have understood, as evidenced by Graziosi, that in order to improve efficiency of encoding, allowing prediction of auxiliary information via signaling a relationship of a new patch compared to a previous patch(es) would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a dissociated bitstream topology as taught by Graziosi in the system of Sinharoy in view of Yip in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 16, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Graziosi discloses:
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to: 
identify, based on the auxiliary information, two or more sets of auxiliary information at two or more preceding moments in time that are to be used as references for predicting auxiliary information at a third moment in time; and [See Graziosi, ¶ 0024, 0025, 0028 discloses a buffering structure is able to be generated for the auxiliary information such that a patch is temporally correlated to a patch in a previous frame of a frame that is five frames ago. The buffering structure indicates all of the dependencies of the patches and frames. Then, different types of auxiliary information are able to be generated such as auxiliary information that does not depend on any previous frame, which is similar to a key frame. A patch that depends on frames from the past includes temporal prediction.]
perform a bi-prediction based on the two or more references to predict the auxiliary information at the third moment in time. [See Graziosi, ¶ 0082 discloses bi-directional prediction implemented using two separate structures (lists) for storing past and future information such as patch information and/or metadata information, and when performing prediction the prediction is able to be made using past information and/or future information.]

Regarding claim 21, this claim recites analogous limitations to claim 14, and is therefore rejected on the same premise. 

Regarding claim 24, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Graziosi discloses:
wherein the auxiliary information comprises:
a first data portion corresponding to the header, wherein the first data portion applies to a first patch image associated with a slice or tile of one of the 2D video images; and [See Graziosi, ¶ 0033, 0044, Fig. 4 discloses that a FIFO buffer is able to be implemented to allow more than two layers (slices from 3D plane) to be utilized. The FIFO buffer is able to indicate which layers have previously been encoded. The layers are also able to be grouped hierarchically to generate a prediction scheme which is hierarchical. For example, layers are combined into hierarchical groups, and the hierarchical groups are able to be used for prediction.]
a second data portion corresponding to the header, that is different from the first data portion, wherein the second data portion applies to a second patch image associated with a different slice or a different tile of a same 2D video image that includes the slice or tile associated with the first patch image. [See Graziosi, ¶ 0033, 0044, Fig. 4 discloses that a FIFO buffer is able to be implemented to allow more than two layers (slices from 3D plane) to be utilized. The FIFO buffer is able to indicate which layers have previously been encoded. The layers are also able to be grouped hierarchically to generate a prediction scheme which is hierarchical. For example, layers are combined into hierarchical groups, and the hierarchical groups are able to be used for prediction.  A “layer_index” value is signaled in the header to code the layers (slices from 3D plane) in a more flexible order.  Hence, looking to Fig. 4, a “layer 0” is clearly distinct (different slice) from a “layer 4”, thus each having a distinct layer_index signaled in the header.]

Regarding claim 26, Sinharoy in view of Yip discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Graziosi discloses:

a temporal prediction technique that uses auxiliary information from one or more reference frames at one or more other moments in time to predict the auxiliary information for the given frame at the given moment in time. [See Graziosi, ¶ 0021, 0025, 0028 discloses that different types of auxiliary information are able to be generated such as auxiliary information that does not depend on any previous frame, which is similar to a key frame. A patch that depends on frames from the past includes temporal prediction. Bi-directional prediction is able to be implemented where frames are not encoded sequentially but rather the frames are re-ordered so that a patch is able to refer to patches in the past and the future, which allows more flexibility.]

Regarding claim 29, Sinharoy in view of Yip in view of Graziosi discloses all the limitations of claim 26, and is analyzed as previously discussed with respect to that claim.
Graziosi discloses:
wherein the header comprises:
an indication of one or more sets of hidden auxiliary information that are to be used as references for predicting other sets of auxiliary information. [See Graziosi, ¶ 0024-0025 discloses “hidden” metadata in the sense that the metadata is encoded, which reveals dependencies of the patches and frames.  The dependencies being used to determine temporal prediction types to employ in patch correlations.]

Regarding claim 31, this claim recites analogous limitations to claim 16, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 15, 17, 22, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites: “receive residual auxiliary information for a third 3D representation of the point cloud at a third moment in time; predict auxiliary information for the third 3D representation of the point cloud at the third moment in time based on the auxiliary information for the first or second moment in time; and modify the predicted auxiliary information based on the residual auxiliary information to determine auxiliary information to be used to generate the third 3D representation of the point cloud at the third moment in time”.  This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 17 recites: “wherein the header indicates one or more auxiliary information data portions to be retained in a cache memory of a decoder, and wherein the program instructions, when executed by the one or more processors, cause the one or more processors to: reconstruct the first or second 3D representation of the point cloud using the one or more indicated data portions of the auxiliary information; retain the one or more indicated data portions in a cache of the decoder subsequent to reconstructing the first or second 3D representations; predict auxiliary information for a third 3D representation of the point cloud based on the one or more indicated data portions of the auxiliary information; apply received residual information to the predicted auxiliary information to determine auxiliary information to be used for the third 3D representation; and reconstruct the third 3D representation of the point cloud using the predicted auxiliary information to which the residual information has been applied”.  This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 22 recites: “receive residual auxiliary information for a third 3D representation of the point cloud at a third moment in time; predict auxiliary information for the third 3D representation of the point cloud at the third moment in time based on the auxiliary information for the first or second moment in time; and modify the predicted auxiliary information based on the residual auxiliary information to determine auxiliary information to be used to generate the third 3D representation of the point cloud at the third moment in time”. This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 32 recites: “reconstructing the first or second 3D representation of the point cloud using the one or more indicated data portions of the auxiliary information; retaining the one or more indicated data portions in a cache of the decoder subsequent to reconstructing the first or second 3D representations; predicting auxiliary information for a third 3D representation of the point cloud based on the one or more indicated data portions of the auxiliary information; applying received residual information to the predicted auxiliary information to determine auxiliary information to be used for the third 3D representation; and reconstructing the third 3D representation of the point cloud using the predicted auxiliary information to which the residual information has been applied”.  This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200219288 A1			Joshi; Rajan Laxman et al.
US 20200154137 A1			FLEUREAU; Julien et al.
US 20200302571 A1			Schwarz; Sebastian

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486